Title: To James Madison from Thomas Macon, 13 June 1810
From: Macon, Thomas
To: Madison, James


Dear Sir
Orange 13 June 1810
I have received your favour of the 8 Inst. I am very sensible of the obligation I am under to you for the trouble which your willing to take in favour of my Son. I have no particular preferance in favour of New York over the two Citys which you have mentioned further than it was Madisons choice & I would have wished to have gratifyed him in it. If it is necessary to pay more than his board & cloths I will very cheearfully do it, as in all probability much of his future prosperity may depend on the manner in which the two or three next years of his life is spent. If it was equally convenient I would not wish him to go on untill about the beginning of the fall. Your sheep got safe home with the increase of a lamb. The drouth has been very great in this part of the country for several weeks past, notwithstanding the crop of wheat is as promising, as ever was seen. It has been most severely felt on the crops of oats and grass, and unless there should come very soon very seasonable weather there must be very short crops of oats & Hay. My Family unites with me in there best wish to you & Mrs. Madison & I am Dear Sir your Most Ob St
Thomas Macon
